Case: 14-40399      Document: 00512988063         Page: 1    Date Filed: 03/31/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40399
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 31, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARIO BARAJAS-BARAJAS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:13-CR-1018-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Mario Barajas-
Barajas (Barajas) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), United States v.
Flores, 632 F.3d 229 (5th Cir. 2011), and United States v. Moreno-Torres, 768
F.3d 439, 441 n.2 (5th Cir. 2014). Barajas has filed two responses. The record
is not sufficiently developed to allow us to make a fair evaluation of Barajas’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40399      Document: 00512988063   Page: 2   Date Filed: 03/31/2015


                                 No. 14-40399

claims of ineffective assistance of counsel; we therefore deny those claims
without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record,
as well as Barajas’s responses. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. The motion for
leave to withdraw is therefore GRANTED, and counsel is excused from further
responsibilities. Barajas’s motions to vacate the judgment of the district court
and remand for resentencing are DENIED, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2.




                                       2